Name: Council Regulation (EEC) No 2246/92 of 27 July 1992 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus, Morocco, Israel, Tunisia and Egypt (1992/93)
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product
 Date Published: nan

 1 . 8 . 92 Official Journal of the European Communities No L 218/129 COUNCIL REGULATION (EEC) No 2246/92 of 27 July 1992 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus, Morocco, Israel, Tunisia and Egypt (1992/93) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the relevant articles and the Additional Protocols to the Agreements between the European Economic Community, on the one hand, and the Kingdom of Morocco ('), the State of Israel (2), the Tunisian Republic (3) and the Arab Republic of Egypt (4), on the other, and the Protocol defining the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (*) provide for the opening of Community tariff quotas for :  86 000 tonnes of tomatoes, fresh or chilled, falling within CN code ex 0702 00 10 originating in Morocco (15 November to 30 April), of which 15 000 tonnes in April,  300 tonnes of aubergines, falling within CN code ex 0709 30 00 originating in Cyprus (1 October to 30 November),  100 tonnes, 450 tonnes and 100 tonnes of Chinese cabbage, falling within CN code ex 0704 90 90 origi ­ nating in Morocco, Israel and Cyprus respectively (1 November to 31 December),  100, 250 and 100 tonnes of 'iceberg' lecture, falling within CN codes ex 0705 11 10 and ex 0705 11 90 originating in Morocco, Israel and Cyprus respectively (1 November to 31 December),  265 000 tonnes, 293 000 tonnes and 7 000 tonnes of oranges, fresh, falling within CN code ex 0805 10 originating in Morocco, Israel, Tunisia and Egypt respectively (1 July to 30 June),  14 200 tonnes and 110 000 tonnes of fresh mandarins, Clementines etc, falling within CN code ex 0805 20 originating in Israel and Morocco respectively (1 July to 30 June) ; Whereas, however, the quotas relating to Cyprus must be increased in equal steps of 5 % per annum, starting with the entry into force of the abovementioned Protocol, by virtue of its Articles 18 and 19 ; whereas for 1992 they will therefore be at the levels indicated in Article 1 ; Whereas the volumes of the tariff quotas for the other countries covered by this Regulation must be increased annually by 3 or 5 % according to the products, pursuant to Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia (6) ; Whereas, under these tariff quotas, customs duties are to be abolished progressively :  over the same periods and in accordance with the same timetables as laid dowrf in "Articles 75 and 268 of the Act of Accession of Spain and Portugal in the case of the tariff quotas opened for Morocco, Israel, Tunisia and Egypt,  in accordance with the timetable and conditions laid down in Articles 5 and 16 of the abovementioned Protocol and Cyprus in the case of the tariff quotas opened for Cyprus ; Whereas, pursuant to Regulation (EEC) No 1764/92, it is appropriate to abolish on 1 January 1993 the customs duties applicable to products covered by Annex II of the Treaty and originating in the Meditarranean third coun ­ tries concerned and in respect of which it was provided that tariff dismantling would continue after 1 January 1993 ; Whereas Council Regulations (EEC) No 4162/87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Israel Q, (EEC) No 3189/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria (8) and (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (9) and the Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (10) provide that Spain and Portugal shall (') OJ No L 224, 13 . 8 . 1988, p. 18 . (2) OJ No L 327, 30. 11 . 1988, p . 36. (3) OJ No L 265, 27. 9 . 1978, p. 2. ( «) OJ No L 181 , 1 . 7. 1992, p . 9 . 0 OJ No L 396, 31 . 12. 1987, p. 1 . (8) OJ No L 287, 20. 10 . 1988 , p. 1 . O OJ No L 250, 1 . 9 . 1987, p. 1 . ( ,0) OJ No L 393, 31 . 12. 1987, p. 37. (4) OJ No L 266, 27. 9 . 1978 , p. 2. (Ã  OJ No L 393, 31 . 12. 1987, p. 2. No L 218/130 Official Journal of the European Communities 1 . 8 . 92 apply duties which progressively reduce the gap between the base duty rates and the preferential duty rates, whereas the Community tariff quotas in question should therefore be opened for the periods mentioned in Article 1 ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Article 1 Whereas, all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for effective Community management of the quotas, so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; The customs duties applicable to imports into the Community of the products listed below originating in Cyprus, Morocco, Israel, Tunisia and Egypt shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below. Order No CN code (a) Description Origin Quota volume (in tonnes) Rate of (duty %) ( 1 ) (2) (3) (4) (5) (6) 09.1117 09.1118 ex 0702 00 10 ex 0702 00 10 Tomatoes fresh or chiled, from 15 November 1992 to 30 April 1993 Of which : Tomatoes, fresh or chilled, from 1 to 30 April 1993 Morocco Morocco 90 462 15 900  from 15 de November to 31 December : ECU 0,3/100 kg/net (')  from 1 January to 30 April : 0 0 09.1405 ex 0709 30 00 Aubergines, from 1 October to 30 November 1992 Cyprus 378 0 09.1109 09.1311 09.1425 ex 704 90 90 Chinese cabbage, from I November to 31 December 1992 Morocco Israel Cyprus 105 472 126 3,4 3,4 4,8 09.1111 09.1313 09.1427 ex 0705 11 10 ex 0705 11 90 'Iceberg' lettuce (Lactuta satisa L capitata L) from 1 November to 31 December 1992 Morocco Israel 105 262  from 1 to 1 0 November : 2,5 MIN : ECU 0,4/100 kg/gross  from 1 to 31 December : 2,1 MIN : ECU 0,2/ 100 kg/gross Cyprus 126  from 1 to 30 November : 4,8 MIN : ECU 0,8/100 kg/gross  from 1 to 31 December : 4,1 MIN : ECU 0,5/100 kg/gross 1 . 8 . 92 Official Journal of the European Communities No L 218/ 131 Order No CN code M Description Origin Quota volume (in tonnes) Rate of (duty %) ( 1 ) (2) (3) (4) (5) (6) 09.1323 09.1707 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 0805 10 49 ex 0805 10 70 ex 0805 10 90 Fresh oranges from 1 July 1992 to 30 June 1993 Israel Egypt 306 185 7315  &lt; &lt; &lt; I * 0 [o "  from 1 6 October to 31 December 1992 : 3,3  from 1 January to 31 March 1992 : 0 f  from 1 July to 15 October 1992 : 2,5  from 1 April to 30 June 1993 : 0 f  from 16 October to 1 31 December 1992 : 3,3 |  from 1 January to 31 March[ 1993 : 0 09.1121 09.1207 0805 10 11 0805 10 15 080510 19 0805 10 21 0805 10 25 080510 29 0805 10 31 0805 10 35 0805 10 39 ex 0805 10 41 ex 0805 10 45 ex 0805 10 49 ex 0805 10 70 ex 0805 10 90 Fresh oranges from 1 July 1992 to 30 June 1993 Morocco Tunisia 277 640 29 335 ' ' ) &lt; &lt; &lt; [ ° ,0 0 '  from 1 6 October to 31 December 1992 : 3,3  from 1 January to 31 March 1993 : 0  from 1 July to 15 October 1992 : 2,5  from 1 April to 30 June 1993 : 0 "  from 16 October to 31 December 1992 : 3,3  from 1 January to 31 March 1993 : 0 09.1325 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ¢x 0805 20 90 ex 0805 20 90 Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids, fresh, from 1 July 1992 to 30 June 1993 Minneolas, fresh from 1 July 1992 to 30 June 1993 Isreal 14 839 j )  from 1 July to 31 December 1992 : 3,3  from 1 January to 30 June 1993 : 0 0 1 . 8. 92No L 218/132 Official Journal of the European Communities Order No CN code (a) Description Origin Quota volume (in tonnes) Rate of (duty %) 0 ) (2) (3) (4) (5) (6) 09.1129 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 20 90 Mandarins (including, tangerines and satsumas), Clementines, wilkings and similar citrus hybrids, fresh, from 1 July 1992 to 30 June 1993 Minneolas, fresh from 1 July 1992 to 30 June 1993 Morocco 114 950  from 1 July to 31 December 1992 : 3,3  from 1 January to 30 June 1993 : 0 0 (a) See Taric codes in the Annex. (') This specific customs duty is only levied when it exceeds 2 % ad valorem. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of Regulations (EEC) No 4162/87, (EEC) No 3189/88 and (EEC) No 2573/87 and of the Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus consequent on the accession of Spain and Portugal to the Community. Article 3 If an importer presents in a Member State a declaration of entry for free circulation, including a request for preferen ­ tial benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to its require ­ ments from the corresponding quota amount. Requests for drawings, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 July 1992. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective mana ­ gement thereof. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry for free circulation by the customs authorities of the Member States concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, the requests shall be met on a pro-rata basis. Member States shall be informed by the Commission of the drawings made. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1992. For the Council The President N. LAMONT 1 . 8 . 92 Official Journal of the European Communities No L 218/ 133 ANNEX Taric code Order No CN code Taric Code 09.1117 ex 0702 00 10 0702 00 10*21 0702 00 10*29 0702 00 10*31 0702 00 10*39 0702 00 10*41 0702 00 10*49 0702 00 10*51 0702 00 10*59 0702 00 10*61 0702 00 10*69 0702 00 10*71 0702 00 10*79 0702 00 10*81 0702 00 10*84 09.1118 ex 0702 00 10 0702 00 10*71 0702 00 10*79 0702 00 10*81 0702 00 10*84 09.1405 ex 0709 30 00 0709 30 00*50 09.1109 09.1311 09.1425 ex 0704 90 90 0704 90 90*92 09.1 1 1 1 09.1313 09.1427 ex 0705 11 10 ex 0705 1 1 90 0705 11 10*35 0705 1 1 90*1 1 09.1323 09.1707 ex 0805 10 70 0805 10 70*11 0805 10 70*13 0805 10 70*14 \ 0805 10 70*18 l ex 0805 10 90 0805 10 90*11 \ 0805 10 90*19 09.1121 ex 0805 10 41 0805 10 41*13 \ *18 09.1207 *98 l ex 0805 10 45 0805 10 45*13 *18 *98 ex 0805 10 49 0805 10 49*13 *18 \ *98 \ ex 0805 10 70 0805 10 70*11 \ *13 ex 0805 10 90 0805 10 90*19 09.1325 ex 0805 20 10 0805 20 10*31 l 0805 20 10*33 0805 20 10*35 0805 20 10*38 *39 ex 0805 20 30 0805 20 30*31 0805 20 30*33 0805 20 30*35 l 0805 20 30*38 *39 No L 218/134 Official Journal of the European Communities 1 . 8 . 92 Order No CN code Taric Code ex 0805 20 50 0805 20 50*31 0805 20 50*33 0805 20 50*35 0805 20 50*38 *39 09.1325 ex 0805 20 70 0805 20 70*31 0805 20 70*33 0805 20 70*35 0805 20 70*38 *39 ex 0805 20 90 0805 20 90*51 0805 20 90*53 0805 20 90*55 0805 20 90*58 *59 09.1325 ex 0805 20 90 0805 20 90*1 1 0805 20 90*15 0805 20 90*16 0805 20 90*17 * 18 09.1129 ex 0805 20 10 0805 20 10*31 *33 *35 *38 *39 ex 0805 20 30 0805 20 30*31 *33 *35 *38 *39 ex 0805 20 50 0805 20 50*31 *33 *35 *38 *39 ex 0805 20 70 0805 20 70*31 *33 *35 *38 *39 ex 0805 20 90 0805 20 90*51 *53 *55 *58 *59 ex 0805 20 90 0805 20 90*1 1 * 15 *16 *17 *18